Blackford, J.
This is a case of scire facias, issued on the 21st of February, 1848, in favor of Ransom against Ezra M. and Joseph V. Jones, to revive a judgment. The judgment was rendered by the Vigo Circuit Court, at the June term, 1838, for 799 dollars and 80 cents.
To this scire facias, the defendants pleaded payment. The cause was tried by the Court, and execution awarded for the whole amount of the judgment.
On the trial, Ransom gave in evidence the record of the judgment described in the scire facias.
The defendants introduced evidence tending to show the following facts:
The judgment described in the scire facias was obtained for Ransom by Kinney and Barbour as attorneys at law of Ransom.
In July, 1838, said Barbour wrote to Ransom, who lived in New York, informing him of the judgment; and that the said Joneses were not able to pay all their debts, but that he, Barbour, would not make a compromise with them, unless directed to do so.
In December, 1838, Kinney and Barbour, as attorneys as aforesaid of Ransom, received, by way of compromise, from the Joneses several promissory notes on various individuals, to the amount of 600 or 700 dollars, in satis*328faction of the judgment, which notes were assigned to Ransom.
In February, 1840, said Barbour paid to one Gibson 100 dollars for Ransom, being money collected on said assigned notes.
In August, 1846, Ransom wrote to Griswold and Usher, attorneys at Terre Haute, requesting them to collect his claim due from the Joneses. In that letter, Ransom says that he had, about seven years before, sent the claim to Kinney and Barbour for collection; and he acknowledges having received from Gibson the 100 dollars which Barbour had previously paid to Gibson as aforesaid.
Griswold and Usher, soon after the receipt of Ransom’s said letter to them, showed the letter to Barbour, informing him that Ransom disapproved of the said compromise.
In August, 1848, Barbour transmitted to Ransom, in a letter, 231 dollars and 34 cents, saying that that closed the doings of Kinney and Barbour in the premises. The letter inclosing that money informed Ransom of said compromise, and stated that the writer, Barbour, had informed him of the same, by letter, in November, 1846, and stated further that in the letter of 1846, there was inclosed the sum of 452 dollars and 59 cents, as money collected on said assigned notes.
In October, 1848, Ransom, in a letter to Griswold, acknowledged the receipt from Barbour, of said 231 dollars and 34 cents.
There is also a receipt for said remittance of 452 dollars and 59 cents, made by Barbour to Ransom after the business came to the hands of Griswold and Usher.
On the trial, the defendants offered to prove that Barbour, when he paid Gibson the 100 dollars, told him of said compromise, but'the evidence was rejected, and we think rightly. It does not appear that Gibson was Ransom’s agent, or that he ever informed Ransom of what Barbour had told him.
Part of the evidence offered by the plaintiff was ob*329jected to, and the objection was correctly.overruled. The ground of the objection does not appear to have been shown, as the law required when this trial was had. The plaintiff was not bound by the compromise at the time it was made; the attorneys at law having no authority to make it. Miller v. Edmonston, 8 Blackf. 291. We are of opinion, however, that on the evidence tending to show payments to Ransom and to raise a presumption of his ratification of the compromise, there ought to be another trial.
S. Judah, J. H. Henry, and C. W. Parlour, for the appellants.
W. D. Griswold and J. P. Usher, for the appellee.
The objection made to the compromise that the amount of the assigned notes received in satisfaction of the judgment was less than the amount of the judgment, is not sustainable. See Thompson v. Percival, 5 Barn. and Adol. 925.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.